Citation Nr: 1225273	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  10-33 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD); and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. In April 2008, the RO denied the claim for service connection for PTSD.

3. Some of the evidence received since the April 2008 RO decision, when considered by itself or in conjunction with evidence previously considered, relates to an established fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating a claim for service connection for PTSD.

4. The Veteran's in-service stressor of being trapped by a generator was related to his fear of actual or threatened death or serious injury and was consistent with the circumstances of his service in Vietnam.

5. A VA psychiatrist has confirmed that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor. 






CONCLUSIONS OF LAW

1. The April 2008 RO decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2011).

2. New and material evidence has been received, and the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2011).

3. PTSD was incurred during the Veteran's active military service.  38 U.S.C.A. §§ 1110; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has substantially satisfied its duties to notify and assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159; Kent v. Nicholson, 20 Vet. App. 1 (2006).

New and Material Evidence

In order to reopen a claim which has been denied by a final decision, the Veteran must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened; and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness); See also Duran v. Brown, 7 Vet. App. 216, 220 (1994).  

An April 2008 RO decision denied service connection for PTSD because the RO was unable to verify the claimed in-service stressor.  In the same month, the Veteran was notified of the denial but did not initiate an appeal.  Because the Veteran did not perfect an appeal on that decision, it is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In July 2009, the Veteran sought to reopen his claim.  The request to reopen the Veteran's claim was denied in October 2009 because although new evidence had been received, in that it had not previously been considered, the RO found that it was not material since it did not establish that the Veteran currently had PTSD that was incurred in or caused by military service.  

With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the final April 2008 RO decision.  After reviewing the record, the Board finds that the additional evidence received since the final April 2008 RO decision is new and material within the meaning of 38 C.F.R. § 3.156(a).

The evidence associated with the Veteran's claims file subsequent to the April 2008 RO decision includes VA treatment records and statements of the Veteran.  As noted, the Veteran's claim was previously denied because there was no evidence sufficient to either verify or credibly support the claimed in-service stressor.  In October 2010, the Veteran underwent a VA examination.  After reviewing the Veteran's claims file, electronic health records, and evaluating the Veteran, the VA examiner opined that the reported stressor and the Veteran's response to it, including the fear of death or injury to himself, was sufficient to create PTSD.  

First, this evidence is new in that it was not previously of record.  Moreover, as the evidence indicates that the Veteran's current PTSD is related to his reported in-service stressor, the Board finds that it relates to an unestablished fact necessary to substantiate the claim.  For these reasons, the Board finds that the additional evidence received since April 2008 warrants a reopening of the Veteran's claim of entitlement to service connection for PTSD as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a).

New and material evidence having been submitted, a claim for entitlement to service connection for PTSD is reopened.  The Board will therefore proceed to consider whether service connection is warranted for PTSD on the merits.

Service Connection

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f); Cohen v. Brown, 
10 Vet. App. 128, 137 (1997).

With regard to the second PTSD criterion, evidence of in-service stressors, the evidence necessary to establish that the claimed stressor actually occurred varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d). 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat or the fear of hostile military or terrorist activity, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other credible evidence which supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994). 

VA recently amended 38 C.F.R. § 3.304(f) to liberalize the evidentiary standard for establishing a required in-service stressor where a claimed stressor is related to fear of hostile military or terrorist activity.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

The Veteran asserts that his current PTSD is the result of an in-service event involving a generator operating at a very high RPM.  The Veteran describes that he temporarily became trapped when his shirt got caught in the generator.  He reports thinking that the machine was going to blow up and that he was going to die or get hurt.  He states that he obtained a scratch on his left shoulder but was able to pull free and did not seek medical attention.  The Veteran states that he has had persistent nightmares since the incident. 
 
Service personnel records reflect that the Veteran's military occupation specialty was Engineer Equipment Mechanic.  As such, the Board finds that the Veteran's assertion concerning his work repairing a generator is credible, and notes that nothing in the record contradicts the Veteran's statements.  Additionally, the Board finds that the stressor reported by the Veteran is consistent with the provisions of 38 C.F.R. § 3.304(f)(3).  The stressor involved actual or threatened death or serious injury, and the Veteran's response involved a psychological state of fear.  Because the reported stressor is credible and consistent with the circumstances of his service, the Board finds that the Veteran's lay testimony is sufficient to establish the occurrence of the reported in-service stressor.

The remaining question before the Board, therefore, is whether the Veteran's current symptoms are related to the in-service stressor.  In a July 2009 letter, a VA physician reported that the Veteran had been experiencing symptoms consistent with the diagnosis of PTSD that were due to experiencing, witnessing, and being confronted with events that threatened his physical integrity during his service in the Vietnam War.  The VA physician opined that the Veteran's current existing medical condition was due to his service as a soldier in Vietnam.  Additionally, the October 2010 VA examiner found that the Veteran met the DSM-IV criteria for a diagnosis of PTSD and opined that the reported stressor and the Veteran's response to it, including the fear of death or injury to himself, was sufficient to create PTSD.  As a result, the Board finds that a VA psychiatrist has confirmed that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.

The Board concludes that the Veteran has presented a stressor that has been shown to be related to his fear of actual or threatened death or serious injury, and the claimed stressor is consistent with the circumstances of the Veteran's service.  Accordingly, the Veteran's lay testimony is sufficient evidence of his stressor.   Furthermore, a VA psychiatrist has confirmed that his stressor is adequate to support a diagnosis of PTSD, and his symptoms have been shown to be related to the claimed stressor.  In conclusion, as there is evidence of an in-service stressor and competent medical evidence linking the stressor to a diagnosis of PTSD, service connection for PTSD is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.304(f)(3).





ORDER

New and material evidence having been submitted, a claim for entitlement to service connection for PTSD is reopened.

Service connection for PTSD is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


